Citation Nr: 1529169	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick, Attorneys at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  A review of the record reveals the presence of a psychiatric diagnosis other than PTSD.  As such, although the Veteran specifically claimed service connection for PTSD, the Board has re-characterized the issue as one of entitlement to service connection for an acquired psychiatric disability, to include PTSD, as shown on the title page of this decision.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD and the evidence fails to suggest that the Veteran has any other diagnosed psychiatric disorder that is attributable to active military service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in October 2010.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes certain service treatment records (STRs), service personnel records, VA treatment records, private medical records, and statements from the Veteran.  The RO also undertook all necessary efforts to confirm the Veteran's alleged in-service stressors.  Neither the Veteran nor his attorney has identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Board has considered whether a VA examination were required in connection with the claims decided herein under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is-- (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board acknowledges that Veteran's request, made through his attorney, to be scheduled for a VA examination in connection with his claim.  The Board finds, however, that evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As will be discussed in further detail below, it has been determined by a VA clinician that the Veteran's alleged in-service stressors are not sufficient to support a diagnosis of PTSD, as they do not satisfy the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criterion A.  Further, although the Veteran has been diagnosed as having depression, none of the evidence of record has related the Veteran's depression to service, but does attribute the Veteran's depressive symptoms to non-service factors such as unemployment and financial difficulties.  Further, while the Veteran has suggested that his service experiences caused him to abuse cocaine, which in turn contributed to his depressive symptoms, there is no support in the medical evidence for such a finding.  Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for an acquired psychiatric disorder as there is no indication that the Veteran's has a diagnosed psychiatric condition, or related symptomatology, that may be associated with service.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the DSM-IV criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM 5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

In the instant case, the Veteran alleges that he suffers from PTSD as a result of his military service.  In an October 2010 statement, the Veteran reported that while in service, he feared that he would be sent to Vietnam.  He stated that the "mental pain and fear" caused him to abuse alcohol.  He also indicated that he was harassed by his commander and that when he complained about racist treatment, his superiors wrote negative statements about his character in an attempt to have him receive a bad discharge.  The Veteran stated that "[t]hat process hurt [him] dearly" and contributed to his drug abuse.  He then stated that his participation in a twelve step program "allowed [him] to realize that the hurt is still there."  

Here, the agency of original jurisdiction (AOJ) attempted to verify the Veteran's alleged stressors, but in June 2012 determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) to allow for a meaningful search of records to corroborate the claimed stressors.  Notably, the AOJ found no evidence in the Veteran's service personnel records that would corroborate the Veteran's allegations, such as complaints of harassment, negative performance appraisals, or disciplinary actions.  The AOJ also noted that there was no evidence of participation in combat.

Regardless, however, of whether the service experiences occurred as described, the Board finds that service connection for PTSD is not warranted because the evidence fails to show that the Veteran has been diagnosed as having PTSD.  A review of the Veteran's VA treatment records contained in his Virtual VA file reveals negative PTSD screens in March 2005, April 2006, March 2007, May 2008, August 2008, and June 2013.  Private treatment records show that the Veteran began a 90-day recovery program in March 2009.  At that time, he was diagnosed as having cocaine dependence.  In January 2013, the Veteran presented to VA with complaints of flashbacks, stating that was experiences episodes of feeling "down," as well as having vivid and disturbing dreams, which episodes had become more prevalent since he became sober in 2009.  At that time, he denied involvement in combat during service, reporting that the most violent experience he had witnessed was a person being shot accidently on a rifle range.  The Veteran was examined by a psychiatrist, to whom he reported his flashbacks were related to how difficult it was to be in the military.  The psychiatrist rendered diagnoses of cocaine dependence and depression, not otherwise specified (NOS), and indicated that the Veteran would be referred to another clinician for further assessment of whether the Veteran suffered a trauma related to service and to rule out PTSD.  

In March 2013, the Veteran was evaluated by J.H., the VA psychologist with whom the Veteran had participated in group therapy sessions.  Regarding his military stressors, the Veteran reported that he was afraid of being deployed.  He also stated that he was the subject of racism and after complaining about such treatment in a letter the Pentagon, he was regularly accosted by superior officers.  The Veteran also reported that he had received an Article 15 related to overuse of alcohol and that he had problems with substance abuse during military service.  The Veteran further stated that he was blocked from re-enlistment and expressed bitterness about these incidents.  The VA clinician recorded Axis I diagnoses of cocaine dependence, depression, and r/o PTSD, stating that the Veteran "did not report any event which would meet criterion A for PTSD during, before, or after military service."  It was also noted that the Veteran's score of 9 on the MFAST (Miller Forensic Assessment of Symptoms Test) indicated possible symptoms exaggeration and that he had reported having nightly nightmares unrelated to any traumatic event.  An April 2013 VA treatment entry notes that there had been a question as to whether the Veteran was suffering from PTSD, but that a diagnosis of PTSD had been ruled out, as the Veteran had not experienced a criterion A event.

The Board notes that for a diagnosis of PTSD to be made in accordance with the criteria set forth in the DSM-IV, it is required that the person was exposed to a traumatic event in which "[t]he person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others", and that the person's "response involved intense fear, helplessness, or horror."  See DSM-IV at 209, criterion A.  (In this regard, the Board notes that the DSM 5 criteria still identifies the trigger to PTSD as exposure to actual or threatened death, serious injury or sexual violation, http://www.dsm5.org/Documents/PTSD%20Fact%20Sheet.pdf, which is evidently lacking in this case.  )  In the instant case, a VA clinician has determined that the Veteran's alleged in-service stressors are not adequate to support a diagnosis of PTSD, and the Veteran has not otherwise been diagnosed as having PTSD by any private treating clinician, nor has the Veteran proffered additional in-service stressors.  The United Stated Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Thus, regardless of whether an in-service stressor occurred, without evidence to show that the Veteran suffers from PTSD, a diagnosis of which conformed to the DSM-IV criteria as required by regulation, service connection for PTSD must be denied.  See Brammer, supra.

Turning to the Veteran's diagnosed depression, see Clemons, supra, the Board can find no basis upon which to award service connection, as there is no probative evidence to suggest that that psychiatric disability is related to the Veteran's military service.  There is no evidence of depression of other psychiatric problems in service and the Veteran's April 1966 separation examination report notes specifically "no psychiatric disorder."  VA treatment records show that the Veteran participated in a VA Substance Abuse Treatment Center (SATC) outpatient program in 1992.  Records from that treatment program indicates that the Veteran's then-current psychosocial stresses of unemployment, financial strain, and relocation appeared to be contributing to his cocaine use and that his substance abuse appeared to be his primary method of escaping from his difficulties.  The Veteran was then seen for a psychiatric assessment in March 1994, the report of which notes that he had been able to abstain from cocaine use for nearly two years, until February 1994.  At that time, the Veteran denied a history of significant depression or anxiety, but indicated experiencing recent feelings of depression related to unemployablity and financial stressors.  The VA clinician determined that the Veteran did not then meet the criteria for a depressive disorder, but recommended continued monitoring and further evaluation if signs of impairment in daily life were shown.  The report of a social assessment conducted at the same time notes that the Veteran had discussed some of his anger at the military and its treatment of him, but he does not relate any current issues to his military experiences, nor does VA clinician so indicate this to be the case.

Private treatment records show that in November 2005, the Veteran voluntarily submitted to a mental health treatment facility due to an increase in cocaine abuse.  He reported battling cocaine addiction since 1985.  Records from this period of treatment record a diagnosis of depression, but do not identify its etiology.  In May 2008, the Veteran presented for an initial psychiatric evaluation for a VA SATC program.  It was indicated that he was seeking treatment for his cocaine dependence.  At that time, he reported that he was abusing cocaine then more than ever and stated his belief that he was using cocaine because he was depressed.  He indicated his recent stressors to include attempting to get full disability for his hearing loss, a court date set for the following week for writing fraudulent checks, and a recent disagreement with a friend who owed him money.  Notably, the Veteran made no mention of any military stressors.  In July 2008, the Veteran presented to the emergency room for feelings of depression.  At that time, he reported having felt depressed for over one year and indicated his stressors to be "frequent disappointments in his life and an inability to achieve goals"  He indicated feeling as though he was a burden on his family and admitted to frequent use of cocaine.  The Veteran also stated that he had become more depressed after he was the victim of armed robbery and had one of his teeth knocked out.  In August 2008, the Veteran related his depression to his drug use, but also denied a then-current depressed mood and a depression screen was negative.  A September 2008 SATC follow-up note records the Veteran's assertion that he "was medically separated from active service."  He stated: "'It was because of my behavior.  It was mental.  I thought these junior officers from West Point abused their power.  But I loved the military. . . .'"  

Overall, the Board finds that although it is clear that the Veteran has variously experienced depressive symptoms, this evidence is insufficient to support a finding that his symptoms are attributable to service.  Rather, it would appear that the Veteran symptoms experienced prior to 2008 are related to such things as financial stresses, unemployability, and drug use.  Further, although more recent VA treatment records contain diagnoses of depression, they do not relate the Veteran's depression to service and the record is otherwise devoid of evidence to suggest that the Veteran's diagnosed depression is  related to military service.  The Board finds it notable that the Veteran did not relate his symptoms to his military experiences until after having filed a claim of service connection for a psychiatric disorder.  In this regard, the Board has considered the Veteran's assertion that it was not until he completed his 12-step program that he realized that he still carried the hurt that he suffered in service, but finds that it is contradicted by records dated in 1994 that clearly indicate that the Veteran then experienced anger directed towards the military regarding how he was treated therein.  Further, as discussed above, the Veteran's service personnel records are devoid of evidence to support the Veteran's allegations of how he was treated in service.  Even considering in general the Veteran's overall military experience, there is simply no evidence, other than the Veteran's own assertion, that he has a psychiatric disorder that may be related to service.  As to any contention by the Veteran that because he experienced stressful events in service, his currently diagnosed psychiatric disability must therefore be etiologically related to those in-service events, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007).  As a lay person without the appropriate medical training and expertise, the Veteran is not competent to make such an etiological conclusion with regard to his diagnosed psychiatric disability, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See id.

Accordingly, in light of the fact that the Veteran's STRs are silent for psychiatric complaints or treatment, the indications of record that the Veteran experiences depressive symptoms due to post-service stressors such as unemployability and financial problems, and the lack of evidence suggesting a link between the Veteran's diagnosed depression and service, there is no basis to establish service connection for a diagnosed acquired psychiatric disorder, as a crucial element of service connection has not been shown.  See Davidson, supra.  
In finding that service connection for the an acquired psychiatric disorder is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an acquired psychiatric disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


